Frankum, Justice.
The notice of appeal in this case was timely filed on November 21, 1968. In the notice appellant noted that the transcript of the evidence and proceedings would be filed for inclusion in the record on appeal. Four orders extending the time for filing the transcript of the evidence are in the record. The last order extended the time until May 1, 1969. From the transcript sent to this court, it appears that the court reporter certified it on April 23, 1969. However, the entry of filing on the face of the transcript shows that it was not filed until May 8, 1969. No question is presented by the enumeration of errors which can be decided without ref*436erence to the transcript of the evidence. Accordingly, under the ruling of this court in the case of Fahrig v. Garrett, 224 Ga. 817 (165 SE2d 126), the transcript was not timely filed and there being no showing by the appellant that the delay in filing the transcript was not caused by any neglect or failure on his part, the appeal must be dismissed.
Argued June 11, 1969
Decided July 10, 1969.
William H. Searcey, for appellant.
Robert A. Cronin, Lawton, Sipple & Chamlee, for appellee.

Appeal dismissed.


All the Justices concur.